Citation Nr: 1233220	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  07-06 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder, claimed as generalized anxiety disorder, paranoia, obsessive-compulsive disorder, and psychosis (not otherwise specified (NOS)).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The Veteran served on active duty from July 1955 to April 1958 in the United States Army.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim of entitlement to service connection for a chronic acquired psychiatric disorder, claimed as generalized anxiety disorder, paranoia, obsessive-compulsive disorder, and psychosis (NOS).

The Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, D.C., in September 2008 and once more in July 2011 for additional evidentiary and procedural development.  Following development conducted pursuant to the latest remand, the denial of service connection for an chronic acquired psychiatric disorder was confirmed in a June 2012 supplemental statement of the case.  The case was thereafter returned to the Board in June 2012 and the Veteran now continues his appeal.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

A chronic acquired psychiatric disorder, to include generalized anxiety disorder, paranoia, obsessive-compulsive disorder, and psychosis (NOS), did not have its onset during active military service.





CONCLUSION OF LAW

A chronic acquired psychiatric disorder, to include generalized anxiety disorder, paranoia, obsessive-compulsive disorder, and psychosis (NOS), was not incurred, nor is one presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duties to notify and to assist.

The Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the issue on appeal, generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

VCAA notice letters addressing the applicability of the VCAA to the Veteran's claim for VA compensation for a chronic acquired psychiatric disorder and of VA's obligations to the claimant in developing the claim were dispatched in March 2006 and November 2006, which satisfied the above-described mandates, as well as the requirements that the claimant be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  To the extent that there is a timing of notice defect with respect to these VCAA notice letters, as they were not furnished until after the initial adjudication of the claim in the April 2005 RO rating decision now on appeal, the later notices were followed by a subsequent readjudication, most recently in a supplemental statement of the case issued in June 2012, thereby curing the defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the claimant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the claimant of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board observes that relevant private and VA clinical records for the period from 1974 to 2011 have been obtained and associated with the claims file.  VA has also provided the Veteran with a VA examination in January 2011, from which a nexus opinion addressing the psychiatric disorder claim at issue was obtained.  The examiner who conducted the aforementioned examination had the opportunity to review the Veteran's claims file and the nexus opinion addressing the relationship between the Veteran's military service and the claimed disability at issue is supported by objective rationales based on the examiner's review of the Veteran's pertinent clinical history.  Furthermore, absent a challenge to the expertise of an examiner, the Board may assume the competence of VA examiners.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); see also Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (finding that where a veteran does not challenge a VA medical expert's competence or qualifications, VA need not affirmatively establish that expert's competency).  Thus, the Board finds no defect in the aforementioned examination of record and the nexus opinion obtained therefrom and it is deemed to be adequate for purposes of adjudicating the VA compensation claim decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board notes that the Veteran's service medical and personnel records are largely absent, and that correspondence from the National Personnel Records Center (NPRC) associated with the file indicates that these records were mostly destroyed in a 1973 fire that occurred at the NPRC storage facility in St. Louis, Missouri.  However, VA duly informed the Veteran of this during the course of the claim and furnished him with an NA Form 13055 and invited him to provide information that might assist VA in reconstructing his service records.  No response in this regard was received from the Veteran.  Also, in correspondence dated in October 2006, the Veteran's youngest son, Mr. B.D.M, related that the Veteran informed him that he received injections during service of an unidentified drug that (by inference) allegedly precipitated his current psychiatric disorder, and that a witness to this event was a Mr. A.C., whose mailing address was also provided.  VA attempted to contact Mr. A.C. using the address provided, but was unable to successfully locate and establish contact with this named witness.  In correspondence dated in April 2007, VA requested that the Veteran provide further details to assist VA in locating Mr. A.C.  However, no further response in this regard was received from the Veteran.  The Board thus concludes that VA's duty to assist the Veteran with respect to the aforementioned evidence has been adequately discharged.  The United States Court of Appeals for Veterans Claims (Court) in the case of Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), has held that "The duty to assist is not always a one-way street," and that if a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.

VA was able to obtain the Veteran's service separation examination report as well as several Surgeon General's Office (SGO) morning reports, dated in 1957, from the Veteran's Army unit.  Additionally, VA conducted exhaustive efforts to attempt to verify the Veteran's assertion that he was a participant during active duty in tests involving the administration of doses of the psychedelic drug lysergic acid (LSD) to human subjects to study the drug's effects, which included making inquiries as to the names of the servicepersons who were official LSD test subjects and determining whether or not the United States Army Crime Records Center possessed documentation of the Veteran's LSD use during service.          

In a July 2012 affirmation, the Veteran and his representative stated, in essence, that they had no additional supportive evidence to submit and requested that the Board adjudicate the claim based on the current record.  Their correspondence indicated that there are no outstanding relevant medical records or other pertinent evidence that must be considered in this current appeal.  Thus, no further expenditure of VA effort and resources is warranted to develop the evidence.  The Board is satisfied that the evidence is sufficiently developed by the two remands that occurred during the course of the appeal, and the development that was undertaken was in substantial compliance with the directives of the Board's remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, no further remand for corrective development is necessary.

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the claimant in the evidentiary development of his service connection claim decided herein, and thus no additional assistance or notification is required.  The claimant has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the appellant's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board notes at this point that where, as in the present case, the Veteran's service medical records are presumed to have mostly been lost or destroyed, the Board has a heightened obligation to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Factual background and analysis: Entitlement to service connection for a chronic acquired psychiatric disorder, claimed as generalized anxiety disorder, paranoia, obsessive-compulsive disorder, and psychosis (NOS).

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2011).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2011)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any notation of psychiatric symptoms or record of psychiatric consultation in service will permit service connection for a chronic acquired psychiatric disorder, first shown as a clear-cut Axis I clinical entity, at some later date.  For the showing of chronic psychiatric illness in service there is required a combination of manifestations sufficient to identify the psychiatric illness entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the psychiatric illness identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  (In this regard, the Board notes that the Veteran is not presently service connected for any disabilities.) 

To establish direct service connection for a claimed disorder, there must be (1) evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

As relevant, the Veteran's service medical records available for adjudicative review include the report of his April 1958 service separation examination, which shows that he was psychiatrically normal on clinical assessment at the time.  SGO morning reports dated in 1957 mention the Veteran's name, but do not otherwise indicate the reasons for his being on sick call.

Post-service medical records include VA and private psychiatric treatment records showing that the Veteran first sought psychiatric treatment in 1975, with the treatment notes indicating obsessive-compulsive behavior and anxiety.  The treatment notes reflect that the Veteran reported a history of anxiety symptoms since leaving military service in 1958.  Records dated in 1979 show onset of psychotic symptoms, which included schizoid and delusional behavior and experiencing hallucinations.  Thereafter, the records reflect regular consultation and treatment, including occasional psychiatric hospitalization, for generalized anxiety disorder, paranoia, obsessive-compulsive disorder, and psychosis (NOS).  The records do not contain any express opinion or commentary that links, either directly or by inference, the Veteran's chronic psychiatric diagnoses to his period of military service.

The evidence includes an October 2006 lay statement from Mr. B.D.M., who identified himself as the Veteran's youngest son.  According to Mr. B.D.M.'s statement, the Veteran related to his son that he was given injections of a substance during service.  Mr. B.D.M. reported that the Veteran 

. . . was very nervous and mean when I was a kid.  He had no patience with us kids.  He had anixeity [sic] and depression since I can remember.  The Army really screwed him up.  My grandmother said he was never like this until he went into the Army.  He always was going crazy and beating his family.  He was very angry and violent with everyone.  He could never be calm, was always on edge.  The [injections] were very harmful to him.  He busted up furniture, windows, and anything in the house.

The Veteran has presented the contention that he was a test subject during active duty for studying the effects of LSD on humans and that he developed a chronic psychiatric disorder as a result of being administered doses of LSD.  According to his account, he was administered LSD via injection while he was stationed at the Kaphaun Barracks in Kaiserlautern, West Germany, and attached to "C" Battery of the 27th Anti Aircraft Artillery (AAA) Battalion, United States Army.  His SGO morning reports, April 1958 separation examination report, and DD-124 Form do not indicate that he was a participant in an Army-authorized LSD test.  An exhaustive search was conducted by VA to determine whether or not the Veteran was an LSD test subject during active duty.  In response to VA's inquiries, the United States Army Medical Research and Materiel Command informed VA in correspondence dated in January 2010 that it maintained the official LSD study participant rosters, and that the Veteran's name did not appear on these rosters as a human subject of the study.  Additionally, in response to a VA inquiry, an October 2011 letter from the United States Army Crime Records Center shows that no records were on file indicating that the Veteran had been administered experimental doses of LSD.  In light of the aforementioned evidentiary development, the Board concludes as a factual matter that the Veteran was not a participant in LSD testing on human subjects during active duty, and that his uncorroborated personal account of such involvement is not credible.  As such, the October 2006 witness statement of his son, Mr. B.D.M., to the effect that the Veteran had related that he received drug injections during active duty are not probative evidence that this event actually occurred, as it is hearsay evidence relating to the Veteran's personal accounts whose credibility has been refuted. 

The report of a January 2011 VA psychiatric examination shows that the Veteran's claims file and relevant clinical history were reviewed by the examining psychiatric physician on conjunction with the examination.  Following review of the claims file and a psychiatric interview of the Veteran, he was diagnosed on Axis I with a psychosis (NOS).  The examiner rejected the Veteran's reported history of being subjected to military testing of LSD as his participation in such testing was not factually established in the historical record and the official military rosters of LSD test participants did not include his name on the list.  The examining physician then presented the following commentary and opinion:

This veteran has had psychotic symptoms since at least 1979.  The medical record during a psychiatric admission in 1979 describes delusional thinking that has a lot of similarities to the current symptoms.  In addition currently he has frequent auditory hallucinations and disorganized thinking.

The veteran's psychiatric disability is less likely as not (less than 50/50 probability) caused by or a result of military service or by an [LSD] injection given in the service.

RATIONALE FOR OPINION GIVEN:  The veteran has developed a significant psychiatric illness.  It has psychotic features.  It is very significantly disabling.  The documented onset was in 1975 at least 17 years after discharge from the service.  

In the veteran's C-file there is a note regarding the use of LSD on soldiers.  The military apparently keeps a list of those veterans who were given LSD.  His name was not on this list.  I can find no evidence that he was given this substance.  Also no evidence to link the onset of his psychiatric illness to the time in service.  

The Board has considered the evidence discussed above and concludes that the weight of the evidence does not support the Veteran's claim of entitlement to VA compensation for a chronic acquired psychiatric disorder.  His service separation examination report from April 1958 shows that he was psychiatrically normal.  The clinical evidence shows that he started receiving psychiatric treatment no earlier than 1975, well over 15 years following his discharge from active duty, and that a psychotic disorder was not demonstrably manifest until 1979, well over the one-year period provided by 38 C.F.R. §§ 3.303, 3.307, and 3.309 for service connection for a psychosis to be allowed on a presumptive basis.  

The Board notes the account of his son Mr. B.D.M. to the effect that the Veteran displayed anger, irritability, and violent behavior in the years following his period of active duty, and also the 1975 treatment note reflecting his reported history of anxiety symptoms since leaving service in 1958.  While these accounts are credible for demonstrating the Veteran's post-service behavior and his own perceived emotional feelings post-service (see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Falzone v. Brown, 8 Vet. App. 398 (1995)), as neither the Veteran nor Mr. B.D.M. are shown to be psychiatric clinicians, they lack the training and accreditation to make psychiatric diagnoses or present commentary and opinion on matters of psychiatric causation, onset, and etiology.  Therefore, their statements have very limited probative value toward establishing time of onset of his current Axis I diagnoses for purposes of establishing a nexus with service or continuity of symptomatology with service.  Similarly, Mr. B.D.M.'s assertion that Army service directly caused the Veteran to develop a chronic psychiatric disorder is not probative evidence of a nexus with service.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

The VA psychiatrist's nexus opinion of January 2011 definitively determined that there was no link between the Veteran's current Axis I diagnoses and his period of active duty, as no clinical manifestations of a chronic psychiatric disorder were objectively established in service or any time earlier than 1975.  A lengthy period without treatment of the claimed disability is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  Service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

In view of the foregoing discussion, the Board concludes that an award of VA compensation is not warranted for the Veteran's current Axis I diagnoses, to include generalized anxiety disorder, paranoia, obsessive-compulsive disorder, and psychosis (NOS).  The current psychiatric disability did not originate in service or for more than a year after service, and is not otherwise etiologically related to service.  His claim of entitlement to service connection for a chronic acquired psychiatric disorder must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   



ORDER

Service connection for a chronic acquired psychiatric disorder, claimed as generalized anxiety disorder, paranoia, obsessive-compulsive disorder, and psychosis (NOS), is denied.





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


